Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-7 are allowable over the prior art.  As to claim 1, the closest prior art of record is found in Juergens (US 4948436), a full discussion of which can be found in the previous office action.  Juergens fails to teach electrically connecting the first and second solar cell stacks parallel to each other by forming an insulation layer on edges or side faces of the first solar cell stack and the second solar cell stack and the conduction layer; and forming on the insulator layer, a metal layer connecting a contact, not already connected by the conduction layer, of the first solar cell stack and a contact of the second solar cell stack, and removing the insulation layer afterwards, leaving a bridge interconnect.  There is nothing in the reference or in the prior art as a whole that would have motivated a skilled artisan at the time of the invention to modify Juergens to arrive at the instant invention without undue experimentation and/or improper hindsight.  Regarding claims 2-4, 6 ,and 7, these claims depend from claim 1 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726